DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because item 72 under Non-Patent Literature does not have a date. All other items considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaartinen et al., (European Patent Application 1 104 143 A2), hereinafter “Kaartinen”, (from IDS of 06/30/2020), and further in view of Chen et al., (US Publication No. 2016/0309329), hereinafter “Chen”.

Regarding claim 1, Kaartinen discloses
receiving motion data captured using a motion sensor of the hand-held user device during an interval of motion of the user device induced by the user whilst holding the hand-held user device [Kaartinen, paragraphs 60, 61, 64-65, 72, user gestures]; 
processing the motion data to generate a device motion feature vector [Kaartinen, paragraphs 44-46, training data; recognize the gesture], 
inputting the device motion feature vector to a neural network [Kaartinen, paragraphs 45, 60, 61, 64-65, 72, user gestures; neural network], the neural network having been trained to distinguish between device motion feature vectors captured from different users [Kaartinen, paragraphs 64-65, 69, gesture based passwords can be used by a group of users]; and 
authenticating the user of the user device by using a resulting vector output of the neural network to determine whether the user-induced device motion matches an expected device motion pattern uniquely associated with an authorized user, the neural network having been trained based on device motion feature vectors captured from a group of training users [Kaartinen, paragraphs 64-65, 69, gesture based passwords can be used by a group of users], which does not include the authorized user [Kaartinen, paragraphs 64-65, 69, gesture based passwords can be used by a group of users, it is obvious that one or more users may not be the one to define the gesture].  

Kaartinen does not specifically disclose, however Chen teaches
outputting at the hand-held user device instructions requesting the user to induce motion of the hand-held user device for authenticating the user [Chen, paragraph 29, figure 2]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to request a user authenticate in order to let the user know the device is available to allow the user to log on to maintain security.


Regarding claims 2, Kaartinen-Chen further discloses
wherein authenticating the user comprises classifying, by a classifier, the vector output of the neutral network as matching or not matching the expected device motion pattern [Kaartinen, paragraphs 60, 64-65, 69].  

Regarding claims 3, Kaartinen-Chen further discloses
wherein the classifier has been trained for classifying the vector output of the neural network based on one or more earlier device motion feature vectors captured from the authorized user and corresponding to the expected device motion pattern [Kaartinen, paragraphs 60, 64-65, 69].  

Regarding claims 4, Kaartinen-Chen further discloses
wherein the classifier is a one-class classifier trained without using any data captured from any unauthorized user [Kaartinen, paragraphs 60, 64-65, 69].  

Regarding claims 6, Kaartinen-Chen further discloses
wherein the classifier is a support vector machine (SVM) [Kaartinen, paragraphs 60, 64-65, 69].  

Regarding claims 7, Kaartinen-Chen further discloses
when the user-induced device motion is determined to match the expected device motion pattern, grant the user of the user device access to at least one of: a function of the user device, a service, and data to which the authorized user is permitted access [Kaartinen, paragraphs 60, 64-65, 69-74].  

Regarding claims 8, Kaartinen-Chen further discloses
wherein the vector output is an output of a hidden layer of the neural network [Kaartinen, paragraphs 47-50].  

Regarding claims 14, Kaartinen-Chen further discloses
receiving image data captured using an image capture device of the user device during a time of the user-induced device motion [Chen, paragraph 29, figure 2]; 
wherein authenticating the user of the user device comprises analyzing the image data [Chen, paragraph 29, figure 2] to determine whether three-dimensional facial structure is present therein [Kaartinen, paragraphs 44-46].  

Regarding claims 16, Kaartinen-Chen further discloses
receiving motion data captured using a motion sensor of the user device during an interval of motion of the user device induced by the user [Kaartinen, paragraphs 60, 61, 64-65, 72, user gestures]; 
receiving image data captured using an image capture device of the user device during a time of the user-induced device motion [Chen, paragraph 29-32, figure 2]; and 
authenticating the user of the user device by 
(i) conducting an analysis of the motion data to determine whether characteristics of the user-induced device motion match characteristics of an expected device motion pattern uniquely associated with an authorized user and which have been learned from the authorized user prior to the time of the user-induced device motion [Kaartinen, paragraphs 60, 61, 64-65, 72], and 
(ii) analyzing the image data to determine whether three-dimensional facial structure is present therein [Chen, paragraph 29-32, figure 2].  

Regarding claims 17, Kaartinen-Chen further discloses
wherein the user of the device is authenticated based on the analysis of the motion data [Kaartinen, paragraphs 60, 61, 64-65, 72] in combination with facial recognition [Chen, paragraph 29-32, figure 2].  

Regarding claims 19, Kaartinen-Chen further discloses
wherein authenticating the user of the user device comprises comparing the image data [Chen, paragraph 29-32, figure 2] with the motion data [Kaartinen, paragraphs 60, 61, 64-65, 72], to verify that movement of the three-dimensional facial structure [Chen, paragraph 29-32, figure 2], if present, corresponds to the user-induced device motion [Kaartinen, paragraphs 60, 61, 64-65, 72].  

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaartinen-Chen as applied to claim 1 above, and further in view of Raziel et al., (US Publication No. 2018/0089519), hereinafter “Raziel”.

Regarding claim 9, Kaartinen-Chen does not specifically disclose, however Raziel teaches
wherein the neural network is a convolutional neural network (CNN) [Raziel, paragraph 22].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a convolutional neural network for use with authentication in order to provide for a secure system.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaartinen-Chen as applied to claim 1 above, and further in view of Lee et al., (US Publication No. 2017/0227995), hereinafter “Lee” (from IDS of 06/30/2020).

Regarding claim 10, Kaartinen-Chen does not specifically disclose, however Lee teaches
wherein the device motion feature vector comprises temporal motion values of or derived from the motion data [Lee, Abstract].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include temporal motion values derived from the motion data in order to provide a secure method of authorization.

Allowable Subject Matter
Claim 20 is allowed.

Claims 5, 11-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433